DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 10-16, 21 and 25-29 in the reply filed on 5/10/21 is acknowledged.  The traversal is on the ground(s) that Groups I-IV lack unity of invention because the groups do not share the same or corresponding special technical feature.  This is not found persuasive because although Reece does not teach a carbo-mer, the technical feature of claim 1 is not a special technical feature in view of Kang et al (2015) in view of Li et al (2014) (see rejection below)
The requirement is still deemed proper and is therefore made FINAL.
Further, claim 10 has been canceled. Elected claims 11-16, 21 and 25-29 are rejected below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 21 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (2015) in view of Li et al (2014).

Kang, abstract, teaches gold nanoparticles (Au NPs)@ZnO nanorods (NRs) hybrids, with various molar ratios of ZnO:Au, were developed to enhance generation of reactive oxygen species (ROS) for further application in photodynamic therapy (PDT).
Kang, page 9, teaches Au NPs@ZnO NRs hybrid solutions (50 µL) of various concentrations and various ZnO:Au molar ratio with corresponding concentrations were mixed with 50 µL of 10 µM DHR123 under dark condition. Here, DHR123 (nonfluorescent) was oxidized by ROS to form fluorescent Rhodamine 123 (R123), thus working as ROS tracking agent. Total volume of 100 µL samples (n = 3) in 96-well plates were irradiated by UV irradiation (λ = 254 nm, 0.1 mW/cm2 ) for different time durations. The fluorescence measurements were done after each 1 min irradiation using a multilabel plate reader (VICTOR™ X2, PerkinElmer, USA) at an excitation wave length of 485 nm and an emission wavelength of 535 nm. 
Although Kang teaches R123, Kang does not teach the fluorescence compound to be a carbo-mer. 
Li teaches designed synthesis of a highly conjugated Hexaethynylbenzene-Based Host for Supramolecular Architectures. 
Li, pages 2842-2843, teaches to this end, we designed a hexaethynylbenzene-based receptor that presents a highly p-conjugated interior with a large number of C(sp) atoms as a potent electron acceptors, which forms two cup-shaped cavities on the two sides of the aromatic core (Figure 1a). Hexaethynylbenzene possesses highly polarizable electrons that can greatly enhance CH–p interactions in various 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute in the hexaethynylbenzene-based receptor as taught by Li for the R123 as taught by Kang because Li teaches this receptor presents a highly p-conjugated interior with a large number of C(sp) atoms as a potent electron acceptors and further the electronic and photophysical properties of the encapsulated guests were modified through CH–p interactions within this conformation-confined supramolecularsystem. 
Gold nanoparticles as taught by Kang read on nanoparticles of plasmonic metal as claimed in claim 11. 

Hexaethynylbenzene-based receptor as taught by Li reads on a carbo-mer as claimed in claim 11. 

Regarding claim 12, ZnO nanorods as taught by Kang read on a semiconductor in nanorod form that is a metal oxide as claimed in claim 12. 

Regarding claim 13, gold nanoparticles as taught by Kang read on nanoparticles of plasmonic metal as claimed in claim 11. 

Regarding claim 14, Hexaethynylbenzene-based receptor as taught by Li reads on a carbo-benzene as claimed in claim 14. 

Regarding claim 15, Kang, Fig. 4, teaches gold nanoparticles are located on the surface of the ZnO nanorods. 

Regarding claim 16, Kang, page 9, teaches Au NPs@ZnO NRs hybrid solutions (50 µL) of various concentrations and various ZnO:Au molar ratio with corresponding concentrations were mixed with 50 µL of 10 µM DHR123 under dark condition.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute in the hexaethynylbenzene-based receptor as taught by Li for the R123 as taught by Kang because Li teaches this receptor presents a highly p-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains when mixing the Au NPs@ZnO NRs hybrid solutions with the hexaethynylbenzene-based receptor that the hexaethynylbenzene-based receptor would be coated on the surface of the Au NPs or the ZnO. 

Regarding claim 21, Hexaethynylbenzene-based receptor as taught by Li reads on a carbo-benzene as claimed in claim 21.

Regarding claim 26, ZnO nanorods as taught by Kang read on a semiconductor in nanorod form as claimed in claim 26. 

Regarding claim 28, gold nanoparticles as taught by Kang read on nanoparticles of plasmonic metal as claimed in claim 28. 

Regarding claim 29, Kang, Fig. 4, teaches gold nanoparticles are located on the surface of the ZnO nanorods. 

Conclusion

US6063849 teaches a non-toxic, antifouling coating composition is provided which comprises zinc oxide contacted with photosensitizer(s) which increase the capability of zinc oxide to absorb visible light.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/11/22